EXAMINER’S COMMENT(S)
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application and Claims Status
Applicant’s amendment and respond filed on 03/22/2022 are acknowledged and entered.

Claims 29-46 were pending.  In the amendment as filed, applicants have cancelled claims 36-46.  Therefore, claims 29-35 are currently pending. 

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 29-35) in the reply filed on 03/22/2022 is acknowledged.

Claims 36-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/22/2022.  Further, in the amendment as filed on 03/22/2022, claims 36-46 have been cancelled.

Applicant’s election without traverse of species for (a) a type of end product/compound and (b) a type of reaction in the reply filed on 03/22/2022 is acknowledged.  The elected species are as follows: for species (a), “Applicant elects N-(4-(1-benzoylpiperidin-4-yl)butyl)-1H-pytrolo[3,2-c]pyridine-2-carboxamide, which is described in Example 1 on pages 115-116 of the specification and has the following structure: 
    PNG
    media_image1.png
    144
    375
    media_image1.png
    Greyscale
”.  For species (b), “Applicant elects the following: 
    PNG
    media_image2.png
    116
    711
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    196
    710
    media_image3.png
    Greyscale
”.

Priority
This present application is a continuation (CON) of 16/002,651 that was filed on 06/07/2018.  16/002,651 is a CON of 15/419,727 filed on 01/30/2017.  15/419,727 is a CON of 14/115,849 filed on 04/08/2014.  14/115,849 is a 371 of PCT/US2011/050303 that was filed on 09/02/2011.  PCT/US2011/050303 claims priority to two provisional applications, which are 61/483,937 that was filed on 05/09/2011, and 61/512,546 that was filed on 07/28/2011.  Therefore, this application has been afforded the//an effective filing date of 05/09/2011 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 03/22/2022 has been reviewed as recorded in PTO-1449 form(s).  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 29-35 are allowable for the reason that the cited prior arts do not teach or suggest the claimed method of making the compound of formula II as recited by instant claims 29-35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 4, 2022